DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Amendment” filed on 04/09/2021 has been considered.
Claims 1, 11, and 21 are amended. Claims 1, 11, and 21-22 remain pending in this application and an action on the merits follow.
Applicant's response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 112.
Information Disclosure Statement

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., U.S. Patent No. 8,566,243 to Bharathula et al., and U.S. Patent Application Publication No. 2014/0156508 to Argue et al., and further in view of U.S. Patent No. 6,208,974 to Campbell et al.
With regard to Claims 1 and 11, Atagun discloses a computer system configured to manage client data, the computer system comprising: 
a database (Fig. 3, paragraph 106); and an application server comprising a processing device and a non-transitory storage medium for storing instructions that 
receive, at a time when a new client account is created and prior to transmission of a bill according to the new client account, client identification data corresponding to a client (paragraphs 25 and 26, the user may log in to his or her individual account with the payment service provider and may review and confirm the configuration details of the new shared pool. Login into the payment service provider account may be done through a secure way; for example, the user may be required to enter credentials for authentication such as a PIN, username/password, etc. The payment service provider may verify that a shared pool has been created and may provide identification information for the shared pool.);
 receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, identification of at least two different bill payers for the new client account and corresponding information designating percentages of bills to be paid by the at least two different bill payers (paragraphs 20 and 32, To create the shared pool, a user may perform several tasks such as establishing configuration details including, for example: 1) setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of 
receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, an indication of at least one preferred setup for billing associated with the new client account (paragraphs 20 and 22, For example, a shared pool policy may be set up such that members have an obligation to equally split a payment amount for a transaction, e.g., to cover a certain expense for an item, for instance, a shared pool having 2 members may equally split (50-50) an amount for a transaction (each member pays $50 for a $100 item)); 
receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, an indication of at least one preferred setup for dunning associated with the new client account (paragraphs 20 and 58, As a result of this process, the online subscription service gets an `authorization token` from the payment provider service. The online subscription service may then be able to make a payment call to pull a recurring, e.g., monthly subscription amount from the user's payment provider service account using the authorization token);
create, in the database, at the time when the new client account is created and prior to transmission of the bill according to the new client account, the identification of 
However, Atagun does not disclose online account enrollment process are being performed via a firm or company providing the billable good or service; the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; send bills for the billable good or service to the at least two different bill payers according to the percentages of bills to be paid by the two different bill payers; using the at least one preferred language for billing; and apply, via the firm or company providing the billable good or service, a mass discount to a group of bills by matter, client name or type, or legal area.
However, Bharathula teaches online account enrollment process are being performed via a firm or company providing the billable good or service (the user may have an online account with the Mobile Service Provider network. Examiner notes that an online account enrollment process can be performed via the mobile service provider that is a firm or company providing the billable good or service, col. 2, lines 14-17);the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; send bills for the billable good or service using the at least one preferred language for billing (The database may store preference data regarding notifications for various accounts. The preference data may include the bill statement. The second server, upon receiving from the first server the request to inform the user of the successful enrollment, may be configured to update the database to reflect that future bill statements should be sent to the user via E-mail. The enrollment request may include a language preference of the user. The process 300 begins with customer 302 placing an enrollment request though one of clients 304 of Mobile Service Provider network (314). The clients 304 include My Company web server 310, ACSS 62, and/or POS 61. The customer 302 can access one of clients 304 to place a request for a secure E-mail billing service. For example, the customer can access My Company web page hosted at My Company server 310 and selects the secure E-mail billing service. In one example, My Company web page may include an icon for such service. The activation of the icon may result in displaying a particular user interface designed for registering the user for secure E-mail billing service. The user interface may one or more fields soliciting information about the user's account, E-mail address, and language preference for the bill statements. The directory may store other notification preference information for the subscriber account, for account change notifications and/or for other notifications that the carrier may want to provide to the subscriber, such as for example, notification related to a change in operational control parameter of the customer's mobile station. The language for the notification also may be specified in the Preference Center directory 53. Examiner notes that the language for the notification also may be specified in the Preference Center directory, which can be considered as “at least one preferred language for dunning”. Examiner notes that mobile service provided by the mobile 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Atagun to include, online account enrollment process are being performed via a firm or company providing the billable good or service; the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; send bills for the billable good or service using the at least one preferred language for billing, as taught in Bharathula, in order to provide a secure electronic mail bill statement (Bharathula, col. 1 line 47-48).
However, Argue teaches send bills to the at least two different bill payers according to the percentages of bills to be paid by the two different bill payers (The receipt management software may send notifications to individuals indicating how much they should pay, and in some cases who they should pay. The receipt management software may assist persons with payment of their portion of the receipt. In an embodiment, any of the assignable items and costs may be further split between two or more payers 106a (e.g., by inputting a percentage of the item to assign to each of a plurality of the payers 106a, paragraphs 19, 36, and 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, send bills to the at least two different bill payers according to the percentages of bills to be 
Furthermore, Campbell teaches apply, via the firm or company providing the billable good or service, a mass discount to a group of bills by matter, client name or type, or legal area (generate an invoice automatically and analyze the product and service items provided during the visit to determine the appropriate discount. the software presents an interactive user interface that enables members of a provider team to help clients select from among a variety of wellness plans. Each of the plans is represented in memory as a set of predetermined product and service items and plan discounts. The software can generate cost estimates based on the service items provided to the patient during a visit, including an indicator of the cost savings due to the wellness plan. When the visit is complete, the software generates an invoice and checks whether selected service items are wellness plan items. If they are covered under the patient's plan, the software applies the discounts under the plan to the selected service items. Examiner notes that wellness plans associated with different discounts can be considered as “a mass discount”. Examiner notes that applying a discount to items/services to patients enrolled in a specific wellness plan with a specific discount can be considered as “apply, via the firm or company providing the billable good or service, a mass discount to a group of bills by matter, client name or type, or legal area”, abstract, col. 1, lines 43-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, apply, via the firm or company providing the billable good or service, a mass discount to a group of bills by matter, client name or type, or legal area, as taught in Campbell, in order to generate an invoice automatically and analyze the product and service items provided during the visit to determine the appropriate discount (Campbell, abstract).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., U.S. Patent No. 8,566,243 to Bharathula et al., U.S. Patent Application Publication No. 2014/0156508 to Argue et al., and U.S. Patent No. 6,208,974 to Campbell et al., and further in view of U.S. Patent Application Publication No. 2010/0106738 to Anderson.
With regard to Claims 21-22, the combination of references substantially discloses the claimed invention, However, the combination of references does not disclose perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client.
However, Anderson teaches perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client (In order to ensure that law firms and attorneys do not accept a new client that is or may become adverse to an existing client, an extensive conflict check is often performed. Such a check must be done prior to Conflict checks typically require that a significant amount of information about the nature of the case and parties involved be obtained. As the conflict rules make no distinction between the type of party being represented or whether such representation is pro bono representation, before an attorney undertakes the representation of a pro se litigant all the normal conflict checks are typically performed. This is an added difficulty because often the information necessary to perform a conflict check on a pro bono opportunity must be manually retrieved from court records or obtained personally from the litigant or potential client, thus requiring a significant amount of time and money on the attorney's part each time an attorney wishes to determine if a pro bono opportunity would conflict with representation of an existing client. The database contains searchable records associated with each pro bono opportunity and includes information in sufficient detail for an attorney to easily find those pro bono opportunities that meet the attorney's preferred criteria. The database further includes or provides access to information in sufficient detail for an attorney to perform a conflict check by identifying existing and potential adverse parties to the pro bono opportunity. Thus, the attorney can search for potential pro bono opportunities and immediately obtain the necessary information to perform a conflict check on any identified pro bono opportunities. In an embodiment, the system 200 allows attorneys to have alerts or notifications automatically generated when pro bono opportunities matching specific criteria are entered into the database 102. For example, such notifications may be provided by email, text message or pre-recorded audio telephone call. Such notification functionality may be performed by an alerting module (not shown) and obviates the need for attorneys in search of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client, as taught in Anderson, in order to reduce difficulty and time that requires to perform a conflict check (Anderson, paragraph 25).

Response to Arguments
Applicants' arguments filed on 04/09/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose apply, via the firm or company providing the billable good or service, a mass discount to a group of bills by matter, client name or type, or legal area”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687